Name: Commission Regulation (EC) No 1265/96 of 1 July 1996 establishing urgent conservation measures to protect the stock of North Sea herring
 Type: Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 No L 163/24 EN Official Journal of the European Communities 2. 7. 96 COMMISSION REGULATION (EC) No 1265/96 of 1 July 1996 establishing urgent conservation measures to protect the stock of North Sea herring consultations concerning the measures to be taken for North Sea herring; whereas these consultations have been sucessfully concluded and therefore it is now possible to adopt the necessary measures; Whereas Council Regulation (EC) No 3074/95 (3), as last amended by Regulation (EC) No 1088/96 (4), fixes, for certain stocks or groups of stocks, the TACs, their alloca ­ tion to Member States and certain conditions under which they may be fished; whereas certain of these stipulations should be modified as far as the stocks in which North Sea herring is caught is concerned, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992, establishing a Community system for fisheries and aquaculture ('), as amended by the Act of Accession of Austria, Finland and Sweden , and in parti ­ cular Article 15 thereof, Whereas Article 15 of Regulation (EEC) No 3760/92 stipulates that, in the event of a serious and unexpected upheaval liable to jeopardize conservation of resources, the Commission shall decide on appropriate measures, which shall last no more than six months, and which shall be communicated to the Member States and to the European Parliament and which shall have immediate effect; Whereas the most recent scientific information, and in particular, the report of the Advisory Committee for Fisheries Management of the International Council of the Exploration of the Sea, indicates that the stock of herring in the North Sea is outside safe biological limits, that the present fishing mortality is at more than double the level considered to be sustainable, and that recent recruitment of fish to the stock is not sufficient to replenish the stock at present exploitation levels; Whereas, according to scientific advice from the above ­ mentioned sources, it is necessary to take rapid action to rebuild the spawning stock and to reduce fishing morta ­ lity, whereas these measures should consist of a reduction of the catch of herring by fleets fishing for human consumption in 1996 to half the present figures of total allowable catch (TAC) and of a decrease by half of the fishing mortality of herring caught as by catch by other fleets in 1996; Whereas, given the levels of catch attained at present, the risk exists that the abovementioned objectives cannot be achieved unless very swift management action is taken; whereas if these objectives are not achieved, no fishing of herring in 1997 could take place; whereas it is therefore justified to make use of the powers delegated to the Commission in accordance with Article 15 of Regulation (EEC) No 3760/92; Whereas, in accordance with the procedure provided in Articles 2 and 7 of the Fisheries Agreement between the European Economic Community and the Kingdom of Norway (2), the Community and Norway have held HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding Articles 2 and 3 of Regulation (EC) No 3074/95:  the TACs, the Community shares, their allocation among Member States, as well as the conditions upon which they may be fished, for the stocks of herring in zones III a, IV a, b and IV c, VII d, are fixed for 1996 as set out in Annex I. These limitations shall apply to all catches of herring which are landed, sorted, from the main catch,  landings of herring which are caught in fisheries for purposes other than human consumption and which are not sorted from the catch are limited in 1996 as set out in Annex II. Article 2 Member States where landings for purposes other than human consumption take place shall ensure that adequate sampling systems are in place in order to monitor effect ­ ively the landings of bycatches of herring. It shall be prohibited to land fish for purposes other than human consumption in harbours where such a sampling system is not in place . Article 3 Member States shall adopt special control and manage ­ ment measures or any other action concerning the capture, sorting and landing of North Sea herring, with a view to ensuring the observance of catch limitations. These measures shall include, in particular: (') OJ No L 389, 31 . 12. 1992, p. 1 . b) OJ No L 226, 29 . 8 . 1980, p. 48 . (3) OJ No L 330, 30. 12. 1995, p. 1 . (4) OJ No L 144, 18 . 6. 1996, p. 1 . 2. 7. 96 | EN I Official Journal of the European Communities No L 163/25 (i) special control and inspection programmes; (ii) effort plans, including lists of authorized vessels and, when deemed necessary on the basis of quota exhaus ­ tion beyond the level of 70 %, limitations on the activity of the authorized vessels; (iii) restrictions on transhipment and on other practices which incur discarding; (iv) where possible, temporary prohibition to fish in areas where high bycatch rates of herring, in particular juveniles, are detected. verify the implementation of these measures by the competent authorities. Article 5 Notwithstanding Article 15 ( 1 ) of Council Regulation (EEC) No 2847/93 ('), Member States shall communicate to the Commission, by Tuesday of each week, the landings of herring covered by Article 1 made in the preceding week. Article 6 The Commission shall prohibit landings of herring if it is deemed that the implementation of the measures mentioned in Articles 2 and 3 do not constitute a suffi ­ cient guarantee that a strict control of fishing mortality of herring in all fisheries is achieved. Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities and shall be applicable for six months thereafter. Article 4 Member States shall notify the Commission of the detailed specifications of the sampling programmes referred to in Article 2, including the list of harbours where sampling facilities exist, and of the detailed measures mentioned in Article 3 before 10 July 1996. On receipt of the notifications, the inspectors authorized by the Commission shall, wherever the Commission deems it necessary, carry out independent inspections in order to This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1996. For the Commission Emma BONINO Member of the Commission (') OJ No L 261 , 20 . 10 . 1993, p. 1 . No L 163/26 EN Official Journal of the European Communities 2. 7. 96 ANNEX I Total allowable catch to be landed sorted (in tonnes, live weight). All catch limitations set out in this Annex are considered as quotas for the purposes of Article 5 of Regulation (EC) No 3074/95, and shall therefore, be submitted to the rules set out by Regulation (EEC) No 2847/93, in particular by Articles 14 and 15 thereof. Species: Herring (Clupea harengus) Zone III a Belgium Denmark 37 580 (') Germany 600 (2) Greece Spain France Ireland Italy Luxembourg Netherlands Austria Portugal Finland Sweden 39 320 (&gt;) United Kingdom EC 77 500 TAC 90 000 Q (*) Precautionary TAC (') No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway. (2) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway. Species: Herring (Clupea barengus) Zone IV a et IV b Belgium Denmark 21 240 Germany 1 3 230 Greece Spain France 5 410 Ireland Italy Luxembourg Netherlands 21 380 Austria Portugal Finland Sweden 1 590 (') United Kingdom 22 910 EC 85 760 (2)(3) TAC 131 000 (') May only be fished in zones IV a and IV b. (2) Of which no more than 45 240 t may be fished in waters under the sovereignty or jurisdiction of Norway. (3) Member States must inform the Commission of their landings of herring distinguishing between ICES Divisions IV a and IV b. 2. 7. 96 EN Official Journal of the European Communities No L 163/27 Zone IV c, IV d (')Species: Herring (Clupea barengus) (*) Precautionary TAC (') Except Blackwater stock: reference is to the herring stock in the maritime region of the Thames estuary within a zone delimited by a line running due south from Landguard Point (51 °56 ' N, 1 °19,1 ' E) to latitude 51 °33 ' N and hence due west to a point on the coast of the United Kingdom. Belgium 7 100 Denmark 350 Germany 350 Greece Spain France 8 680 Ireland Italy Luxembourg Netherlands 6 790 Austria Portugal Finland Sweden United Kingdom 1 730 EC 25 000 TAC 25 000 0 No L 163/28 EN Official Journal of the European Communities 2. 7. 96 ANNEX II Total allowable catch to be landed unsorted in fisheries for purposes other than human consumption (in tonnes, live weight). All catch limitations set out in this Annex are considered as quotas for the purposes of Article 5 of Regulation (EC) No 3074/95, and shall, therefore, be submitted to the rules set out by Regulation (EEC) No 2847/93, in particular by Articles 14 and 15 thereof. Species: Herring (') Zone: III a (Clupea harengus) Belgium (*) Bycatches of herring taken in the fishery for sprat and Denmark landed unsorted. Germany (2) Available to all Member States except Spain, Portugal and Greece Finland. Spain France Ireland Italy Luxembourg Netherlands Austria Portugal Finland Sweden United Kingdom 12 000 (2) EC 12 000 TAC 12 000 Species: HerringC ) Zone: III a (Clupea harengus) Belgium (') Bycatches of herring taken in fisheries for species other than Denmark sprat for purposes other than human consumption and Germany landed unsorted. Greece (2) Available to all Member States except Spain, Portugal and Spain Finland. France Ireland Italy Luxembourg Netherlands Austria Portugal Finland Sweden United Kingdom 87 000 (2) EC 87 000 TAC 87 000 2. 7. 96 EN Official Journal of the European Communities No L 163/29 Species: Herring (') (Clupea harengus) Zone: II a P), IV, VII d (') Bycatches of herring taken in fisheries for purposes other than human consumption and landed unsorted. (2) Community waters . (3) Availabe to all Member States , except Spain, Portugal and Finland. Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Austria Portugal Finland Sweden United Kingdom 44 000 (3) 44 000EC TAC 44 000